Case 1:20-cv-00692-ADA Document 70-8 Filed 05/04/21 Page 1 of 3




EXHIBIT H
                         Case 1:20-cv-00692-ADA Document 70-8 Filed 05/04/21 Page 2 of 3

                                                                                                                                                                Correspondence




3    Scott-Ham M, Burton FC. Toxicological            *M A Hultén, R W Old                                   colleagues’ data a correlation between
     ﬁndings in cases of alleged drug-facilitated     mhulten@bio.warwick.ac.uk                              the total number of detectable fetal
     sexual assault in the United Kingdom over a
     3-year period. J Clin Forensic Med 2005; 12:     Department of Biological Sciences, University of       SNPs and the proportion of fetal DNA
     175–86.                                          Warwick, Coventry BI3 9HJ, UK                          (Spearman correlation, r=0·3, p=0·02).
4    Payne-James J, Rogers D. Drug-facilitated
     sexual assault, ‘ladettes’ and alcohol.
                                                      1    Dhallan R, Guo X, Emche S, et al. A non-          This observation suggests that the SNP
                                                           invasive test for prenatal diagnosis based on
     J R Soc Med 2002; 95: 326–27.
                                                           fetal DNA present in maternal blood: a
                                                                                                             number is not solely determined by the
                                                           preliminary study. Lancet 2007; 369: 474–81.      fetal genotype but confounded by the
                                                      2    Chinnapapagari SK, Holzgreve W, Lapaire O,        amount of fetal DNA.
Non-invasive prenatal                                      Zimmermann B, Hahn S. Treatment of
                                                           maternal blood samples with formaldehyde            We were also puzzled that the ratios
                                                           does not alter the proportion of circulatory      were derived from a variable number
diagnosis of Down’s                                        fetal nucleic acids (DNA and mRNA) in
                                                                                                             of SNPs per case and per chromosome,
                                                           maternal plasma. Clin Chem 2005; 51: 652–55.
syndrome                                              3    Chung GT, Chiu RW, Chan KC, Lau TK, Leung TN,     implying that the test would have
                                                           Lo YM. Lack of dramatic enrichment of fetal       variable precision and diﬀerent statis-
                                                           DNA in maternal plasma by formaldehyde
One of the most remarkable aspects                         treatment. Clin Chem 2005; 51: 655–58.            tical power from case to case.
of the report by Ravinder Dhallan                     4    Lo YM, Tsui NB, Chiu RW, et al. Plasma            We have ﬁled patent applications on aspects of prenatal
and colleagues (Feb 10, p 474)1 is the                     placental RNA allelic ratio permits noninvasive   diagnosis. Some of these intellectual properties have
                                                           prenatal chromosomal aneuploidy detection.        been licensed to Sequenom, Core Healthcare, and
substantial increase in the proportion                     Nat Med 2007; 13: 218–23.                         Institut Jacques Boy, with licensing income.
of fetal DNA in relation to maternal                  5    RW Old, F Crea, W Puszyk, M Hultén.
                                                           Candidate epigenetic biomarkers for               *Y M Dennis Lo, Rossa W K Chiu
DNA that is achieved by simply                             non-invasive prenatal diagnosis of Down
adding formaldehyde to the tubes                           syndrome. Reprod Biomed Online (in press).        loym@cuhk.edu.hk
after blood has been drawn from the                                                                          Li Ka Shing Institute of Health Sciences and
pregnant woman. The protocol seems                    We are intrigued by the study by                       Department of Chemical Pathology, Chinese
                                                                                                             University of Hong Kong, Shatin, New Territories,
to be the same as published before,                   Ravinder Dhallan and colleagues,1                      Hong Kong SAR
but which could not be reproduced                     having a long-standing interest in                     1    Dhallan R, Guo X, Emche S, et al. A non-
by two interim studies.2,3 It is curious              prenatal diagnosis ourselves.2                              invasive test for prenatal diagnosis based on
                                                                                                                  fetal DNA present in maternal blood: a
that there is no mentioning of this                     First and foremost, the controversy                       preliminary study. Lancet 2007; 369: 474–81.
controversy in the Lancet paper.                      surrounding fetal DNA enrichment by                    2    Lo YMD, Chiu RWK. Prenatal diagnosis:
  Before jumping to conclusions                       formaldehyde is not mentioned.3,4                           progress through plasma nucleic acids.
                                                                                                                  Nat Rev Genet 2007; 8: 71–77.
that we have now entered a new                          Second, the test involves the
                                                                                                             3    Chinnapapagari SK, Holzgreve W, Lapaire O,
era in non-invasive prenatal diagnosis                analysis of 549 and 570 single-                             Zimmermann B, Hahn S. Treatment of
by way of the formaldehyde approach                   nucleotide polymorphisms (SNPs)                             maternal blood samples with formaldehyde
                                                                                                                  does not alter the proportion of circulatory
in combination with multiplex single-                 on the target chromosomes in the                            fetal nucleic acids (DNA and mRNA) in
nucleotide polymorphism analysis, we                  maternal and paternal DNA samples                           maternal plasma. Clin Chem 2005; 51: 652–55.
will require a more detailed protocol                 and three maternal plasma replicates,                  4    Chung GTY, Chiu RWK, Chan KCA, Lau TK,
                                                                                                                  Leung TN, Lo YMD. Lack of dramatic enrichment
and a logically explained mode of                     amounting to an impressive total of                         of fetal DNA in maternal plasma by formaldehyde
action for the formaldehyde treatment.                5595 sequencing gel readings per                            treatment. Clin Chem 2005; 51: 655–58.
Further conﬁrmation of its eﬃcacy for                 pregnancy. The variability in the SNP
enrichment of fetal DNA in maternal                   ratios among the replicate analyses, and               Ravinder Dhallan and colleagues1 allude
plasma is needed before it can be used                thus the robustness of the test, were                  to the possible non-invasive detection
for non-invasive prenatal diagnosis of                not reported. Would cases be scored                    of fetal aneuploidies by the quantitative
common chromosome disorders such                      similarly as trisomy 21 or normal if the               analysis of paternally inherited single-
as Down’s syndrome in routine clinical                chromosomal ratio comparisons were                     nucleotide polymorphisms (SNPs) in
practice.                                             done separately for each replicate?                    cell-free fetal DNA. Although very high
  It should be noted that there has                     Third, if the expected SNP hetero-                   degrees of speciﬁcity were claimed,
recently been substantial progress in                 zygosity rates were disclosed, readers                 only two out of three cases with
the development of biomarkers for                     could independently determine the                      trisomy 21 were detected. Therefore
non-invasive prenatal diagnosis of                    expected mean number of fetal-speciﬁc                  this approach is no improvement
common numerical chromosomal                          SNPs. We were alarmed that none of the                 over current screening strategies that
abnormalities.4,5 Risk-free prenatal                  fetal genotypes were conﬁrmed by use                   use combinations of ultrasound and
diagnosis of Down’s syndrome could                    of fetal tissues. From maternal plasma                 serum analytes. It is also inferior to that
indeed be a viable clinical reality within            alone, the reported number of fetal-                   attained in a report in which cell-free
the next 6–12 months or so.                           speciﬁc SNPs could represent only a                    fetal mRNA was used.2
MH is director of Simeg Ltd and has ﬁled patents on   subset of all paternally inherited unique                 For this approach to be accepted
non-invasive prenatal diagnosis technology.           SNPs. In fact, we saw from Dhallan and                 in clinical practice, it will need to be


 www.thelancet.com Vol 369 June 16, 2007                                                                                                                                         1997
                                              Case 1:20-cv-00692-ADA Document 70-8 Filed 05/04/21 Page 3 of 3

                               Correspondence




                                                veriﬁed independently, preferably in                     Authors’ reply                            excluded from our statistical analysis.2
                                                large multicentre studies. There are,                    In researching methods to increase        In the paper cited in comparison as
                           The printed          however, several issues which will                       the proportion of fetal DNA recovered     superior, Lo and colleagues collected
                           journal              make an independent assessment                           from maternal blood, and developing       and analysed 119 samples; however,
                                                diﬃcult. These include the selection of                  non-invasive methods for prenatal         52 (44%) did not have a heterozygous
                           includes an          candidate SNP loci, which is described                   diagnosis, the main objective should      phenotype at the locus of interest,
                           image merely         in a patent not readily available to the                 be to contribute practical solutions to   and were removed from the dataset
Science Photo Library




                           for illustration     research community. Additionally,                        real-world problems.                      before statistical analysis. Lo and
                                                how a quantitative procedure relying                       Blood samples must be routinely         colleagues then reported successful
                                                on numerous steps (preampliﬁcation,                      transported from laboratories or          identiﬁcation of 55 of 57 normal
                                                PCR,       biotin-mediated      capture,                 physicians’ oﬃces to a testing facility   samples and nine of ten trisomy 21
                                                ﬂuorescent labelling, electrophoresis,                   and then processed, and there is          samples and estimated speciﬁcity and
                                                and digital imaging) can permit                          great potential for maternal cell         sensitivity based on 67 rather than
                                                results involving 4 decimal places is                    lysis because of mechanical shearing      the 119 samples collected, artiﬁcially
                                                unclear.                                                 and degradation resulting from            improving their results. They fail to
                                                  Finally, this study relies on a former                 shipping, chemical processing, and        acknowledge that their methods
                                                report wherein the authors suggested                     centrifugation. Our formaldehyde          were only diagnostic for 56% of the
                                                that the use of formaldehyde would                       method was developed to address           samples they collected.
                                                increase the proportion of cell-                         this real-world problem. Addition           As discussed in our paper, it is
                                                free fetal DNA in maternal blood                         of formaldehyde to maternal blood         evident that the number of SNPs
                                                samples3—a feature which could not                       samples signiﬁcantly increases the        visible in the plasma often, although
                                                be reproduced in several independent                     proportion of fetal DNA recovered         not consistently, relates to the
                                                studies.4,5 Hence this report in its                     from the plasma.1,2 Benachi and           proportion of fetal DNA in the sample.
                                                current form could be too preliminary.                   colleagues3 conﬁrmed our results,         An additional practical beneﬁt of this
                                                The research activities of the Laboratory for Prenatal   reporting a range of 5·6–96% fetal        method is its ability to be done in the
                                                Medicine and Gynaecological Oncology at the Basel        DNA and a mean of 36·8% fetal DNA         ﬁrst trimester, allowing for analysis
                                                University Women’s Hospital Department of
                                                                                                         recovered from maternal plasma. We        of a follow-up sample should a low
                                                Research are funded by the EU (SH is the scientiﬁc
                                                director of the FP6 SAFE network) and the Swiss          are perplexed by the apparent inability   number of SNPs be identiﬁed in the
                                                National Science Foundation. Additionally, a             of others to practise this technique.     initial sample. Furthermore, unlike
                                                research agreement involving a patent transfer for         Fetal genotypes were conﬁrmed           methods based on quantiﬁcation
                                                the “non-invasive detection of fetal genetic traits”
                                                has been signed with Sequenom Inc, USA.                  by genotyping parental genomic            of one or few SNPs on one or few
                                                                                                         DNA. Paternal genotyping was used         chromosomes,4,5 the approach we
                                                *Sinuhe Hahn, XiaoYan Zhong,                             for reference purposes to reduce          describe is unlimited in terms of the
                                                Wolfgang Holzgreve                                       the number of single-nucleotide           number of reference chromosomes
                                                shahn@uhbs.ch
                                                                                                         polymorphisms (SNPs) analysed             and number of SNPs that could be
                                                Laboratory for Prenatal Medicine and                     in the plasma, and is not required        added to the analysis.
                                                Gynaecological Oncology, University Women’s
                                                Hospital Department of Research, University              for quantitative analysis of fetal        RD is the founder, chief executive oﬃcer, and
                                                Hospital Basel, CH-4031 Basel, Switzerland               DNA. We compared our results with         chairman of the board of directors of Ravgen Inc,
                                                                                                                                                   and a stockholder of that company. XG and SE are
                                                1    Dhallan R, Guo X, Emche S, et al. A non-            amniocentesis or newborn reports
                                                                                                                                                   employed by, and have options to purchase stock in,
                                                     invasive test for prenatal diagnosis based on       from the clinical sites. Our aim is to
                                                     fetal DNA present in maternal blood: a                                                        Ravgen. MD is an unpaid member of Ravgen’s
                                                     preliminary study. Lancet 2007; 369: 474–81.        develop a completely non-invasive test    advisory board, and has options to purchase stock.
                                                2    Lo YM, Tsui NB, Chiu RW, et al. Plasma              not reliant on analysis of invasively     PB is a member of the board of directors of Ravgen
                                                     placental RNA allelic ratio permits noninvasive                                               and has options to purchase stock. Ravgen Inc has
                                                     prenatal chromosomal aneuploidy detection.
                                                                                                         obtained samples. Presentation of         been issued patents and has multiple patent
                                                     Nat Med 2007; 13: 218–23.                           methods as “non-invasive” when they       applications pending for the methods described in
                                                3    Dhallan R, Au WC, Mattagajasingh S, et al.          clearly rely on analysis of invasively    this letter.
                                                     Methods to increase the percentage of free
                                                     fetal DNA recovered from the maternal               obtained tissues is misleading.4,5        *Ravinder Dhallan, Xin Guo,
                                                     circulation. JAMA 2004; 291: 1114–19.                 Sinuhe Hahn and colleagues state        Sarah Emche, Marian Damewood,
                                                4    Chinnapapagari SK, Holzgreve W, Lapaire O,          that our approach “is inferior to
                                                     Zimmermann B, Hahn S. Treatment of
                                                                                                                                                   Philip Bayliss
                                                     maternal blood samples with formaldehyde            that attained in a report in which        rdhallan@ravgen.com
                                                     does not alter the proportion of circulatory        cell-free fetal mRNA was used.” If a      Ravgen Inc, Columbia, MD 21045, USA (RD, XG, SE);
                                                     fetal nucleic acids (DNA and mRNA) in
                                                     maternal plasma. Clin Chem 2005; 51: 652–55.        comparison is to be made with other       Department of Obstetrics and Gynecology, York
                                                                                                         methods, it should at least be done       Hospital/WellSpan Health, York, PA, USA (MD); and
                                                5    Chung GT, Chiu RW, Chan KC, Lau TK, Leung TN,
                                                     Lo YM. Lack of dramatic enrichment of fetal                                                   Department of Maternal Fetal Medicine, Lancaster
                                                                                                         accurately. We sequentially analysed      General Women and Babies Hospital, Lancaster, PA,
                                                     DNA in maternal plasma by formaldehyde
                                                     treatment. Clin Chem 2005; 51: 655–58.              60 samples, none of which were            USA (PB)



                        1998                                                                                                                           www.thelancet.com Vol 369 June 16, 2007
